Porter, J.
delivered the opinion of the court. This is an action brought to recover the price of a negro whom the plaintiff charges the defendant with having shot and killed.— The evidence on which the jury found a verdict comes up on the record, and the defendant renews here a motion which he *143unsuccessfully made in the court below for a new trial, on the ground of the finding being contrary to law and evidence. The testimony it has been argued is weak, and it is perhaps so, but the act charged here, is one rarely committed in presence of witnesses, and the most that can be expected in cases of this kind is the presumptions that result from circumstances. A most respectable jury, who knew the parties, have found a verdict in favor of the plaintiff, and we are enable to say the evidence authorises us to reverse the judgment rendered therein. We believe justice has been done, and when the proceedings of the inferior court terminate there, as we think they have in the instance before us, a stronger case than this must be presented, to induce us to send the cause to a new trial.
West'n District,
Sept. 1824.
Scott for the plaintiff, Baldwin & Johnston for the defendant.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed with costs.